Citation Nr: 0925743	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-18 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES


1.  Entitlement to service connection for renal tubular 
disorders.

2.  Entitlement to service connection for a disability 
manifested by concentration and memory loss. 



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that in a document dated March 2008, it 
appears that the Veteran raises a claim for diabetes 
mellitus.  The Board refers this issue to the RO for 
appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues was obtained.

2.  The evidence of record does not show that the Veteran's 
renal tubular disorders were incurred or aggravated as a 
result of his service.

3.  The evidence of record does not show that the Veteran's 
disability manifested by concentration and memory loss was 
incurred or aggravated as a result of his service.


CONCLUSION OF LAW

1.  The Veteran's renal tubular disorders were not incurred 
or aggravated as a result of any established event, injury, 
or disease during active service 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A disability manifested by concentration and memory loss 
was not incurred or aggravated as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in April 2004.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in June 2007.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The medical evidence is 
sufficient for adequate opinions.

A review of the record reveals that in August 2005, the 
Veteran's claims folder was found to have been misplaced at 
the RO.  The RO reported that it had begun a nationwide 
search for the file but that it had additionally created a 
rebuilt VA claims folder.  Attempts to locate the file were 
not successful.  In such cases, there is a heightened duty to 
assist the Veteran in developing the evidence that might 
support his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The RO requested the Veteran's help in obtaining 
copies of any correspondence the Veteran received from the 
VA, the Veteran's release from active duty and copies of any 
service medical records he may have had.  The Board notes 
that in a correspondence dated August 3, 2007,  the RO 
notified the Veteran that efforts to obtain service 
department documents to assist him in substantiating his 
claim had been unsuccessful and requested he provide medical 
or lay evidence that he may have had in his possession to 
support his claims.  In response, the Veteran sent copies 
additional documents to supplement his claims file, including 
his service medical records.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.  Further attempts 
to obtain additional evidence would be futile.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  If the presumption of soundness is not rebutted, the 
claim becomes one for service connection, meaning that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, an August 1966 induction examination showed a 
normal evaluation.  The examiner found no psychiatric or 
genitourinary system abnormalities.  The Veteran's records 
show that he voluntary participated in medical experiments 
performed at the Edgewood Arsenal during September and 
October, 1967, and was given intramuscular injections of a 
drug identified as EA 3580.  The note reports that a study 
was conducted to determine the effects of this agent on 
military tasks, vital signs and laboratory sensory, 
psychomotor, and cognitive task performance.  Service 
treatment records include documentation of the Veteran's 
responses to the drug.  A November 1967 medical statement 
from a physician at the test site noted that following 
testing, the Veteran and other members of the test group were 
held over for treatment of moderate pyuria (pus in the urine, 
indicative of inflammation or infection).  Urine cultures 
were negative.  No proteinuria was noted.  The test 
participants were advised to have periodic follow-ups for 
urinalysis and urine cultures at three, six and nine-month 
intervals.  

A document dated September 20, 1967 entitled "Effects of 
Copper Sulfate on Human Red Blood Cells" is contained within 
the Veteran's file.  The document notes that forty subjects 
contributed blood for a study to determine the effects of 
copper sulfate on red blood cell metabolism.  

The Veteran's August 1968 separation examination noted no 
psychiatric or genitourinary system abnormalities.  

In March 2005, the Veteran went to a VA medical center 
reporting concerns about sleep walking and bedwetting.  
Examiner's reports show that the Veteran was diagnosed with  
type I diabetes mellitus in 1993 and that the he had low 
blood sugar at night.  The examiner and the Veteran discussed 
the possibility that his low blood sugar was the cause of his 
sleep walking.  Later examinations conducted in March 2005 
questioned the Veteran's low blood sugar reports as he had 
been using old, expired test strips.  

In an April 2005 notice of disagreement, the Veteran remarked 
that his army records stated that he was injected with a 
hallucinogen which contained copper sulfate.  The Veteran 
stated that he was placed in a padded cell and observed.  He 
remarked that the records showed that his white blood cell 
count was not normal after the medical studies or before 
leaving the service.  He said that he developed a urinary 
condition after the experiments in the army and that he still 
had a urinary condition.  He also noted that he had type I 
diabetes and previously had testicular cancer.  He 
additionally stated that he had been sleep walking with 
urinary problems between 2004 and 2005.

VA medical center notes from June 2004 show that the 
Veteran's blood sugars varied with some highs and lows and 
that the Veteran occasionally noticed night time 
hypoglycemia.  The examiner noted that it was unclear how 
often or whether the hypoglycemia was associated with 
alcohol, diet or too much insulin.  In October 2005, the 
Veteran was assessed as having episodes of daytime 
hypoglycemia.  The Veteran's doctor remarked upon the 
Veteran's low blood sugar at the time of his examination.  

In August 2007, G.B., a friend of the Veteran's, provided a 
statement for the record.  G.B. stated that the Veteran told 
him that he was given hallucinogens intravenously and forced 
in full combat gear in the heat to go through intensive 
combat exercises.  G.B. stated that since he had known the 
Veteran, he had suffered with frequent urination, memory loss 
and hallucinations.  G.B. additionally stated that the 
Veteran was traumatized by this experience and possibly had 
not lived as full of a life as he might have without the 
experiments.  

An additional buddy statement was provided by C.R who stated 
that he had known the Veteran for over twenty years.  C.R. 
remarked that the Veteran told him about his participation in 
medical tests and that only after he obtained his medical 
records did he determine that he was given copper sulfate.  
C.R. stated that the Veteran had not been healthy in the last 
ten years.  C.R. said that the Veteran was interrupted by 
frequent urination and that his energy level was low.  C.R. 
stated that the mystery of what happened to the Veteran had 
caused stress for him and his family.  C.R. concluded that he 
supported the validity of the Veteran's claim.

The Veteran was examined for compensation and pension 
examinations in October 2007.  An examination of the 
Veteran's genitourinary system was conducted.  The VA 
examiner reviewed the Veteran's claims file and service 
records prior to the examination.  The Veteran reported that 
after the studies he recalled increasing urination frequency 
for a few days and he stated that he never had further 
urinary problems until the beginning of the 1990s.  He did 
not consult a doctor for his frequent urination until 1993.  
The Veteran reported that he urinated every one to two hours 
and at night between four and seven times.  On examination, 
the prostate was found to be slightly enlarged but not 
tender.

The VA examiner concluded that the Veteran's urinary 
frequency was secondary to his type I diabetes mellitus.  The 
examiner stated that it was unlikely that the urinary 
frequency was the result 1967 study participation.  The 
examiner further stated that at the time of the experiments 
the Veteran's urinalysis showed normal specific gravity of 
1.023 and that the pyuria was very moderate at 1-2 white 
blood cells per high-powered field.  The examiner concluded 
that there was no report in the literature about side effects 
of urinary frequency and pyuria associated with copper 
sulfate.

In an October 2007 VA mental disorders examination, the VA 
examiner interviewed the Veteran and reviewed his claims 
file.  The examiner remarked that if the Veteran had a memory 
or concentration problem at all it was very minor and such 
problems were probably due to his anxiety.  The examiner 
noted additionally that the Veteran's diabetes and his 
seeming problems taking care of his blood sugar levels could 
also have caused his confusion and memory problems.  The 
examiner's mental examination found the Veteran to be anxious 
with clear thinking.  The examiner found the Veteran to have 
intact concentration and attention.  No gross cognitive 
defects were noticed.  A diagnosis of generalized anxiety 
disorder was provided.  The examiner concluded that he did 
not see any connection between the Veteran's current 
psychiatric problems and his experiences in the military.  
The examiner stated that he did not think the Veteran 
qualified for a service connection of any type for his memory 
and concentration problems.  

In the Veteran's substantive appeal VA-9 form, the Veteran 
stated that there was plenty of literature on the subject of 
the side effects of urinary frequency to pyuria in contrast 
to the VA examiner's findings.  The Veteran provided 
literature regarding pyuria and copper sulfate for his file.  
The Veteran stated that there was no excuse for the absence 
of a serious investigation as to the effects of copper 
sulfate.  The Veteran stated that the literature showed 
copper sulfate caused kidney tubules damage and other 
maladies.  A copy of a document provided indicated human 
systematic effects by ingestion of CNP250 (copper sulfate) 
including damage to kidney tubules.

Based on the evidence of record, the Board finds that the 
Veteran's renal tubular disorder and a disability manifested 
by concentration and memory loss were not incurred or 
aggravated by service.  While the Veteran clearly 
participated in experimental studies, upon separation from 
service no psychiatric, genitourinary or memory abnormalities 
were noted and no such problems were noted until many years 
thereafter.  

The Veteran's file shows that records were lost during the 
development of his file.  The Veteran claims that he was 
given copper sulfate but the record does not provide this 
information.  The Veteran's record contains a single document 
which discusses the effects of copper sulfate on human red 
blood cells.  The document is dated by hand and of unknown 
origin.  Further, the document states that forty subjects 
contributed blood for a study.  The document states neither 
that the Veteran was part of this study nor does it state 
that the forty subjects themselves were actually subjected 
copper sulfate.  

The Veteran's record does make clear that he was exposed to 
an agent referred to as EA 3580 intramuscularly.  Notes from 
the October 1967 experiment stated that several of the men 
involved in the experiment experienced pyuria after receiving 
an injection of the agent.  The Veteran's urine was tested 
and found only 1-2 white blood cells per high power field.  
The 1967 examiner considered this moderate pyuria, however 
this amount of pus in the urine was well below a significant 
amount as the October 2007 VA examiner attested to.  No 
notations were made regarding frequent urination on the part 
of the Veteran or the other subjects of the experiment.  

The Veteran's March 2005 medical examination notes show that 
the Veteran was diagnosed with diabetes mellitus in 1993.  
Upon examination, the Veteran complained of sleep walking.  
Examiners theorized that the Veteran's hypoglycemia may have 
led to his sleep walking.  Later examiners theorized that his 
hypoglycemia may have resulted in his confusion as well.  

Statements from G.B. and C.R. made in August 2007 demonstrate 
the Veteran's belief that the experiment he participated in 
caused his frequent urination, confusion and memory loss.  
While the Veteran's friends attested to his frequent 
urination and memory loss, neither of them were present 
during the experiment itself nor are they medical doctors 
able to provide a diagnosis.  

In October 2007, the Veteran underwent genitourinary and 
mental health VA examinations.  The Veteran reported that he 
began having urinary problems around the beginning of the 
1990s, over twenty years after the experiments were performed 
and around the same time as the Veteran was diagnosed with 
diabetes.  On examination, the VA examiner found the prostate 
to be slightly enlarged.  After an examination of the Veteran 
and a thorough review of the claims file the examiner 
determined that the Veteran's frequent urination was 
secondary to his type I diabetes mellitus.  He stated that it 
was less likely that the Veteran's urinary frequency was the 
result of his participation in the 1967 experiments.  

On examination for mental disorders, the VA examiner noted 
that if the Veteran did have a memory or concentration 
problem it was probably due to either his anxiety or problems 
with his blood sugar.  The examiner found the Veteran to have 
intact concentration and attention and provided a diagnosis 
of generalized anxiety disorder.  The examiner concluded that 
there was no connection between the Veteran's current 
psychiatric problems and his service.  The Board finds the 
October 2007 VA examiner's opinion to be persuasive.

As the Veteran's record contains no competent evidence of 
urinary problems or memory or concentration loss upon 
discharge and examiners of the Veteran were unable to 
contribute the Veteran's memory and urinary problems to any 
event in service, the Veteran's claims for service connection 
for renal tubular disorders and concentration and memory loss 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for renal tubular disorders 
is denied.

Entitlement to service connection for a disability manifested 
by concentration and memory loss to be included as general 
anxiety disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


